DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,596,739. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘739 contain the same limitations as the presently examined claims.
Claims 1, 7, and 8, are rejected in view of claim 1 of ‘739 which teaches each of the limitations of claims 1, 7, and 8. Notably claim 1 of ‘739 does not require the inclusion of particles in the first hard coat layer. Additionally, ‘739 teaches at col. 15 line 34 – col. 16 line 30 that the silane coupling agent may include coupling agents that include mercapto groups and may be used in combination as a mixture of two or more kinds and thus the inclusion of such compounds, reading on the limitation of a compound having two or more thiol groups would have been obvious to the ordinarily skilled artisan at the time of filing. 	Regarding claim 4, claim 2 of ‘739 teaches the limitations of this claim. Regarding claim 5, claim 3 of ‘739 teaches the limitations of this claim. Regarding claim 6, claim 4 of ‘739 teaches the limitations of this claim. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Washio et al. (WO 2016/147734, “Washio” for which the US PG Publication 2018/0111303 will be used as the citation copy) .
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, 7, and 8, Washio teaches a hard coat laminate having a transparent substrate (e.g., [0040]), an adjacent hard coat having inorganic fine particles of a size up to 300 nm and a polyfunctional acrylate ([0006]), and an additional hard coating layer to the outside of the laminate having 100 parts by mass of a polyfunctional methacrylate ([0006]), 0.01 to 7 parts water-repelling agent ([0006]), 0.01 to 10 parts by mass silane coupling agent (which may have mercapto groups and may be used , [0007], [0006], [0107] – [0114] and may be used in combination with multiple silane coupling agents and thus satisfy the limitations of both the compounds (B) and (D)). Washio further teaches that the water contact angle of the hard coat is 95 degrees or more after substantially similar testing conditions ([0164], [0165]). 
Regarding claims 2 and 9, Washio additionally teaches that the polyfunctional acrylate may include tripentaerythritol acrylate in an amount of 20% by mass or more ([0099], [0100], [0006]).
Regarding claim 4, Washio additionally teaches the silane coupling agent may have an amino or mercapto group ([0007]).
Regarding claim 5, Washio additionally teaches that the water repellent agent may contain a (meth)acryloyl group containing fluoropolyether water repellent ([0008]).
Regarding claim 6, Washio additionally teaches that the second hard coat layer may include a leveling agent in the amount of from 0.01 to 1 parts by mass ([0009]).
Regarding claims 11 and 13, Washio teaches that the substrate material may be a first polycarbonate material ([0040]) and a second acrylic resin material (e.g., [0041] – [0047]).
Regarding claims 12 and 14, Washio additionally teaches a display device on which the hardcoat laminate may be used ([0022]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 6,489,015, “Tsuchiya”) in view of Asakura et al. (US 2007/0291363, “Asakura”).
Regarding claims 1, 7, and 8, Tsuchiya teaches a transparent resin substrate (Fig. 1, layer 1, col. 2 lines 10-30) having thereon a hardcoat layer containing inorganic fine particles having a diameter of around 100 nm (e.g., silica particles, col. 2 lines 40-65) and the film being made of a polyfunctional acrylate (e.g., col. 5 lines 5-20 and see col. 5 line 65 – col. 6 line 20, describing the amounts of inorganic particles). Tsuchiya teaches an additional hardcoat layer to the outside of the laminate and which may contain no particles (Fig. 1, hardcoat layer 2’, col. 5 line 65 – col. 6 line 20).
    PNG
    media_image1.png
    179
    516
    media_image1.png
    Greyscale
Titanium Metals Corp. of America v. Banner, 
Regarding claims 2 and 9, modified Tsuchiya additionally teaches that the base acrylic component may be tripentaerythritol acrylate and that it may be included in more than 20% by mass (Asakura, [0059], [0060]; Asakura additionally teaches that this material may be the binder material and thus would be suitable for use in greater than 20% amounts, see also [0174], [0191], [0217], [0243] describing the amounts of other additives to use and having a range of less than 80% of the total solid content). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 
Regarding claims 3 and 10, modified Tsuchiya additionally teaches the inclusion of a thiophenyl-based photopolymerization initiator in an amount of from 0.1 to 15 parts by mass (Asakura, [0027], [0063], [0064], and see [0177], [0178], including, for example, 2-methyl-4-methylthio-2-morpholinopropiophenone, which is a benzothiophenyl compound; and in an amount of from 0.1 to 15 parts by mass, [0191]).
Regarding claim 4, modified Tsuchiya additionally teaches that the silane coupling agent may contain a mercapto group (Asakura, e.g., [0127] – [0131], [0140], [0174], [0175]).  
Regarding claim 5, modified Tsuchiya additionally teaches that the compound reading on the water repellant agent may be or include a fluoroether acrylate compound (Asakura, [0229], compound (i) and see [0233]; [0228] – [0234]). 
Regarding claim 6, Tsuchiya fails to specifically teach the inclusion of a leveling agent in the coating material for the hard coat nearest the substrate. However, Asakura teaches that it is known to include a leveling agent in an amount of from 0.001 to 1.0 mass % in each of the layers and that doing so helps to improve the surface state and prevent unevenness in the films and therefore the inclusion of 
Regarding claims 12 and 14, Tsuchiya additionally teaches to laminate the hard coat film on a display (see col. 1 lines 5-40). 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Asakura as applied to claims 1 and 7, above, and further in view of Takada et al. (US 2006/0134400, “Takada”).
Regarding claims 11 and 13, Tsuchiya teaches that the substrate may include a base transparent substrate and an additional adhesive layer underneath the base transparent substrate (Fig. 1, layers 1 and 3, col. 4 lines 19-40). Tsuchiya teaches that the base may be any transparent layer and fails to teach the composition of the adhesive layer. However, Asakura teaches that a polycarbonate transparent film is suitable for use as a transparent substrate film (Asakura [0266]). It therefore would have been obvious to the ordinarily skilled artisan to have used a polycarbonate film as the base substrate of the laminate of Tsuchiya as it is a well-known and useful material for making a transparent plastic substrate (Tsuchiya, [0266]). The Examiner notes that the simple substitution of one known element for another that would provide predictable results (in this case the function of a transparent base substrate) would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). 
	Tsuchiya fails to teach the makeup of the adhesive layer, however in the same field of endeavor of hard coat films and laminates (e.g., [0002], [0003]), Takada teaches that an acrylic compound is useful as an adhesive for use in a hard coat film application ([0122]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have used an acrylic pressure sensitive adhesive as the adhesive compound of Tsuchiya for the benefit of its good optical transparency, good weather and heat 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782